The original opinion was handed down by this court on the 14th day of October, 1924. A petition for rehearing was filed on the 8th day of November, 1924, by the plaintiff in error and rehearing was granted by this court on the 25th day of November, 1924. Thereafter, on the 8th day of December, 1924, the defendant in error filed its response to the petition for rehearing filed by plaintiff in error, and on December 16, 1924, the plaintiff in error filed his answer to the response of defendant in error, and the cause comes now on regular assignment for an opinion on rehearing. The main questions presented on rehearing are that the original opinion is based upon an erroneous assumption; that R. J. Sheldon, through whom plaintiff in error acquired title through mesne conveyances, created the nuisance, and that this finding of the court is not supported by the evidence, and that the conclusion of the court, in its original opinion, is contrary to the statute laws of the state of Oklahoma, providing for general drainage districts, and that a presumption existed that the ditch whereby the natural course of the North Canadian river was changed was dug by the county under said statutes, and that the original owner of the land was not responsible therefor. The sole and only proof in this case upon this proposition is the testimony of J. B. Poole, an adjacent landowner, which was corroborated by J. H. Palmer, who testified that R. J. Sheldon, the then owner of the land, through whom the plaintiff in error claims title, R. L. Cliff and R. F. Foster diverted the natural channel of the river by a ditch constructed by them, which ditch was located entirely on and across the land of R. J. Sheldon, and that at that time the sewage from the city of El Reno was being discharged into the live flowing waters of the river, and there is no complaint that there was any damage being done to anybody by such discharge until after the channel of the stream had been changed by the acts of Sheldon and the other parties, named above, and that after the channel had been changed across the opening of the horseshoe bend, as described by the witnesses, it left practically a dry bed where the stream originally flowed at the point where the sewage was discharged from the city of El Reno, and that R. J. Sheldon, the then owner of the tract of land, claimed in this action to have been affected by such discharge of sewage, was foreman of the outfit that changed this channel, and that he helped to pay the expenses of the construction of the ditch, which changed the channel, as stated above; that said change was made for the purpose of preventing overflow of the very lands which the plaintiff in error claims were injured by the discharge of the sewage, which change was made for his benefit and profit; that the city of El Reno had nothing to do with, and its consent was not given or obtained for, the change of the natural course of the river, which carried off the sewage from said city, and while the answer of the city in this case put in direct issue the fact that said ditch was dug and said change in the natural course of the river was made by the grantor of plaintiff in error, and that the plaintiff in error knew at the time he purchased the land that this sewage had collected in the old river bed and was in that condition at the time it was purchased, yet there is not one single scintilla of proof offered in contradiction of the testimony introduced that R. J. Sheldon, the then owner of the land, caused the natural course of the stream to be diverted, or that the county commissioners had any knowledge whatever that the course of the stream had been changed at this point or that it participated in any manner in having said change made or paid any of the expenses therefor. If the change were made under authority of the board of county commissioners, then there must have been some record in the office of the county clerk of the proceedings of the board of county commissioners, which could have been obtained by plaintiff in error and introduced in this case in contradiction of the positive testimony introduced on the part of the defendant in error by two witnesses, that the change was made by R. J. Sheldon and his adjacent landowners for their own individual profit and benefit, and it is fair to assume that no such record or *Page 116 
evidence existed, or the plaintiff in error would have introduced it in rebuttal of the testimony of the defendant in error.
The jury returned its verdict against the plaintiff in error in this case, which settled all the questions of evidence above set forth, as an affirmative fact that Sheldon, the grantor of plaintiff in error, did construct the ditch, and that he and his adjacent landowners, who participated therein, were responsible for the condition complained of, and the verdict of the jury in a law action, as this is, where there is sufficient evidence to sustain the verdict, will not be disturbed by this court on appeal.
We are clearly of the opinion that, under the facts and circumstances of this case and under the law as set forth in the citation of authorities in the original opinion, the city of El Reno cannot be held responsible in damages in this case, where the injury or damage was brought about without its knowledge or consent by the owner of the land affected, or those claiming by, through, or under him, and, as in this case, where the city of El Reno, against whom the damage is claimed, has done all in its power by cutting a ditch through the old channel to the river to carry off the sewage, and the adjacent landowners have allowed their stock to cause said ditch to be filled up and the city has constructed a septic tank to take care of the solid matter in said sewage, and the plaintiff in error and the adjacent landowners have done nothing to relieve the condition brought about by their own acts, we are of the opinion that the verdict of the jury was correct in this case and that the plaintiff in error was not entitled to recover any damages claimed by him in this action.
We are, therefore, of the opinion that the original opinion in this case should be adhered to, and that the judgment of the lower court should be and is hereby affirmed.
By the Court: It is so ordered.